Citation Nr: 0907020	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  03-03 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran had active military service from July to December 
1961, from April to June 1964, and from November 1990 to 
September 1991, which included a tour in the Southwest Asia 
theater of operations during the Persian Gulf War.  He also 
had a period of verified active duty for training (ACDUTRA) 
from June 28 to July 12, 1986.

His appeal to the Board of Veterans' Appeals (Board) is from 
various rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware, 
which denied, in relevant part, his claim for 
service connection for PTSD.

In May 2006, the Board also denied the claim for service 
connection for PTSD, as well as the veteran's petition to 
reopen a previously denied claim for service connection for 
hypertension.  The Board also remanded his claims for service 
connection for nodules of the back and legs, and for a 
disability due to an undiagnosed illness, a claim for an 
increased rating for his already service-connected hiatal 
hernia and gastroesophageal reflux disease (GERD), and his 
petition to reopen his previously denied claim for service 
connection for a right knee disorder.  

The veteran appealed the Board's decision denying his claim 
for PTSD to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a November 2007 Order, the Court vacated the 
Board's decision concerning this claim and remanded the case 
to the Board for further development and readjudication in 
compliance with directives specified in a Joint Motion.  The 
Court dismissed the remaining claims.

To comply with the directives of the Joint Motion, the Board 
is remanding the PTSD claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC.



There is one other preliminary point worth mentioning.  The 
Board sees the veteran has raised an additional claim for 
service connection for a psychiatric disorder other than 
PTSD.  As, however, this additional claim has not been 
initially considered by the RO, much less denied and timely 
appealed to the Board, it is referred to the RO for 
appropriate action.


REMAND

The veteran claims that he developed PTSD as a result of 
various stressors he experienced while serving in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Unfortunately, his claim must be further developed 
before the Board can fairly readjudicate it.

Service connection for PTSD requires:  [1] a current 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor); [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred; and [3] 
medical evidence of a causal relationship between 
current symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008).

The Joint Motion pointed out that a remand is required to 
determine whether the veteran has PTSD as a result of 
stressors he experienced in service.  With respect to his 
stressors, since there is no competent evidence that he ever 
engaged in combat with an enemy force, see VAOPGCPREC 12-99 
(October 18, 1999), there must be service records or other 
corroborative evidence that substantiates or verifies his 
statements as to the occurrence of these claimed events.  See 
38 C.F.R. 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d);West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  



The Joint Motion instructed VA that it is required to assist 
the veteran by attempting to verify his alleged stressors.  
The Board notes that the veteran primary stressors involve 
seeing dead bodies while in the Persian Gulf.  But since the 
veteran has submitted photographs of what appears to be dead 
Iraqi soldiers and/or civilians, the Board will accept these 
photographs as adequate confirmation that he indeed saw dead 
bodies while stationed in the Persian Gulf.  Therefore, no 
further development is required to verify these stressors.  

However, one unconfirmed stressor requiring development 
involves the veteran's assertion that his unit came under 
SCUD missile attack.  The veteran's account of this event, by 
itself, is insufficient to establish its occurrence.  See 38 
C.F.R.            § 3.304(f)(1).  Where records available to 
the rating board do not provide objective or supportive 
evidence of the alleged in-service traumatic stressor, it is 
necessary to develop this evidence.  This development 
includes providing the stressor information to the United 
States Army and Joint Services Records Research Center 
(JSRRC) in an attempt to verify the claimed stressor.  

Therefore, the RO/AMC should attempt to independently verify 
the occurrence of this claimed SCUD attack through JSRRC and 
any other appropriate agency.  See 38 U.S.C.A. § 5103A(b)(3).  
In doing so, the RO/AMC is reminded that requiring 
corroboration of every detail, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
records need only imply the veteran's participation (e.g., to 
not controvert his assertion that he was present when the 
events the records establish that his unit experienced 
occurred).  Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).

Next, the only remaining question is whether the veteran has 
PTSD based on a verified in-service stressor.  A May 2004 VA 
examination report indicates that the veteran does not meet 
the criteria for PTSD, as he was unable to provide any 
specific traumatic events.  The Joint Motion pointed out, 
however, that this VA examination report is inadequate 
because it does not appear that the examiner had access to 
the claims file, including a May 2004 report from a licensed 
clinical social worker (LCW).  Therefore, after the above 
development concerning the veteran's stressors is complete, 
he should be afforded another VA psychiatric examination to 
determine whether he has PTSD, and if so, whether it is 
related to a verified stressor in service.  See 38 U.S.C.A. 
§ 5103A(d)(1)(2).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Provide the veteran another 
opportunity to submit a comprehensive 
statement containing as much detail 
as possible regarding his alleged in-
service stressors, including his 
allegation that his unit came under SCUD 
missile attack.  He should be asked to 
provide specific details, such as the 
dates, locations, detailed descriptions 
of events, and identifying information 
concerning all stressors, as well as any 
other witnesses, including their names, 
ranks, units of assignments, or any other 
identifying details.  He is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
event and that he must be as specific as 
possible.

2.  Undertake necessary action to attempt 
to verify the occurrence of the veteran's 
alleged in-service stressor(s).  Forward 
to the JSRRC all supporting evidence (to 
include any probative evidence submitted 
by the veteran).  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, 
notify the veteran and his 
representative, and afford them the 
opportunity to respond.  Also follow up 
on any additional action suggested by 
JSRRC.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, prepare a report detailing the 
occurrence of any specific in-service 
stressors deemed established by the 
record, including the already verified 
stressors of having witnessed dead 
bodies.  This report is then to be added 
to the veteran's claims file.  

4.  Then schedule the veteran for a VA 
psychiatric examination.  The claims 
file, a copy of this remand, and a list 
of the in-service stressor(s) found to be 
corroborated by the evidence, including 
the photographs which confirm that the 
veteran witnessed dead bodies, must be 
provided to the examiner for review.  The 
examiner must determine whether the 
veteran has PTSD and, if so, whether any 
in-service stressor(s) found to be 
established by the record is the cause.  
The examiner should be instructed that 
only the verified events, including the 
photographs of dead bodies, may be 
considered as valid stressors.  

The examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

If a psychiatric disorder other than PTSD 
is diagnosed, the examiner should 
indicated whether it is at least as 
likely as not (50 percent probability or 
greater) that the psychiatric disorder is 
related to service, to include any 
stressor which has been verified.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

5.  Then readjudicate the veteran's claim 
for service connection for PTSD in light 
of the additional evidence.  If the claim 
is not granted to his satisfaction, send 
him and his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




